CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 DAVID L. BRIDGES                                                                          (214) 712-3450
 MOLLY FRANCIS                                                                       lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                           GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                             INTERNET
 BILL WHITEHILL
                                                                                     HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                             June 15, 2015

     Melvyn Carson Bruder
     Attorney at Law
     6440 North Central Expressway
     516 Turley Law Center
     Dallas, TX 75206

     Karen R. Wise
     Assistant District Attorney
     Frank Crowley Courts Building
     133 N. Riverside Blvd., LB 19
     Dallas, TX 75207

     Re:      Thomas Singer v. The State of Texas; #05-14-00236-CR

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Page 5 should say Do Not Publish, TEX. R. APP. P. 47.2(b).

     Please replace page five of your previous copy with the enclosed.

     Sincerely,

     /s/ Lisa Matz

     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk
              Publisher